Citation Nr: 0403437	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-14 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral cataract.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily B. Redman, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2001 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.


REMAND

The veteran contends that service connection is warranted for 
bilateral cataract because the disability was aggravated by 
his active military service.  In his July 2002 notice of 
disagreement, he alleged that he was not allowed to reenlist 
in the military in 1981 due to cataracts and that he was 
allowed to serve in the National Guard in Nashville, TN from 
1990 to 1991 and in the National Guard in Honolulu, HI in 
1991 despite the cataracts.  The record does not reflect that 
the RO has undertaken any development to obtain records 
pertaining to the veteran's attempted reenlistment or his 
National Guard service.

In addition, in the Board's opinion, the veteran has not been 
adequately informed of the evidence that he should submit to 
substantiate his claim to reopen.

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) West 2002) 
and 38 C.F.R. § 3.159(b) (2003), to 
include notice that he should submit 
medical evidence, such as a statement 
from a physician, supporting the 
allegation that his cataracts were 
aggravated by his military service, and 
that he should submit any pertinent 
evidence in his possession.  

2.  The RO should then undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the veteran.  If the RO 
is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  The RO should also undertake 
appropriate development to verify any 
periods of active duty, active duty for 
training and inactive duty for training 
in connection with the veteran's reported 
enlistments in the National Guard.  The 
RO should also obtain any available 
medical records associated with the 
veteran's National Guard service.

4.  Thereafter, the RO should undertake 
any other development it determines to be 
indicated and adjudicate the veteran's 
claim to reopen based on all evidence 
received since the unappealed rating 
decision of July 1981.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
reply  Thereafter the case should be 
returned to the Board for further 
consideration if otherwise in order.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




